935 F.2d 271
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SAFECO INSURANCE COMPANY OF AMERICA, Plaintiff-Appellee,v.Lori Hope TROMPETER, Alan A. May, Defendants-Appellants.
Nos. 90-1706, 90-1729.
United States Court of Appeals, Sixth Circuit.
June 11, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Defendants, Lori Hope Trompeter and Alan A. May, appeal from a judgment of the district court entered in favor of Safeco Insurance Company of America, following a bench trial, to the effect that the insurance company had no duty to provide insurance coverage to Trompeter.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in entering judgment for the insurance company.


3
As the reasons why judgment should have been entered for the insurance company have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion and order of June 6, 1990.